Title: From John Adams to William Heath, 19 April 1797
From: Adams, John
To: Heath, William



Sir
Philadelphia April 19. 1797

I have recd the Letter, you did me the honour to write me on the tenth of this month.
The Date of this Letter reminds me that it is two and twenty years Since our final Separation from Britain, and my Letter which you quote recalls old Times and scenes to remembrance.
I thank you, Sir, for your kind Congratulations on my Advancement.
The Times appear not to me, so critical and difficult, as they did on the 19. Ap. 1775, but they are not without their dangers.  Although Peace be very desireable, and Should be cultivated with Zeal, there is Such a Thing as a just and necessary War, Sometimes, let the Quakers Say what they will. If We have a War it will be forced upon Us, much against our Inclinations, but I know not that We need tremble before any Nation at a thousand Leagues distance, in a just Cause.
With great Esteem I have the honour / to be, Sir, your most obedient and / humble Servant

John Adams